Citation Nr: 1631416	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  10 46 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial compensable evaluation for residual scars, status post surgery for fracture of right femur prior to August 13, 2015, and in excess of 10 percent on or after August 13, 2015. 

2.  Entitlement to an initial compensable evaluation for hemorrhoids.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1997 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO granted service connection for hemorrhoids and residual scars, status post surgery for fracture of the right femur.  The RO assigned noncompensable evaluations for each disability effective from December 3, 2008.

A hearing was also held before the undersigned Veterans Law Judge at the Central Office in Washington, D.C., in June 2016.  A transcript of the Board hearing is of record.

During the pendency of the appeal, in a September 2015 rating decision, the RO assigned an increased disability rating of 10 percent for the service-connected scars effective from August 13, 2015.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, during the June 2016 Board hearing, the Veteran expressed that he sought an effective date earlier than August 13, 2015, for the assignment of the 10 percent increased disability rating for his scars.  Thus, the issue of entitlement to a higher initial evaluation for the entire period on appeal remains before the Board and has been recharacterized as reflected on the title page.  

The Board notes that the Veteran's appeal initially included the issues of service connection for knee pain and back pain.  However, in his October 2010 substantive appeal, he limited his appeal to the issues of entitlement to an increased evaluation for hemorrhoids and increased evaluation for scars. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has six linear surgical scars on his right leg that are stable, painful, tender, measure less than 6 square inches (39 square centimeters), and result in no other disabling effects. 

2.  The Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.



CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for the assignment of a 30 percent evaluation, but no higher, for residual scars, status post surgery for fracture of right femur, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2015).

2.   The criteria for an initial compensable evaluation for hemorrhoids have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120  (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473  (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for hemorrhoids and scars of the right femur.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id.  at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to that issue.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records, as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.

The Veteran was afforded VA examinations in April 2009 and August 2015 in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disabilities in this case.

Additionally, there is no medical or lay evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

As noted above, the Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The Board hearing complied with the provisions of Bryant.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492  (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

I.  Scars

The Veteran is currently assigned a noncompensable evaluation from August 23, 2015, and a 10 percent evaluation thereafter for residual scars, status post surgery for fracture of right femur pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Diagnostic Code 7801 provides a 10 percent evaluation for scars other than of the head, face, or neck that deep and nonlinear, with higher evaluations for scars of greater areas.  A deep scar is one associated with underlying soft tissue damage.  See Note (1) to 38 C.F.R. § 4.118, Diagnostic Code 7801.  Diagnostic Code 7802 provides a 10 percent evaluation for scars other than of the head, face, or neck that are superficial and nonlinear.  A superficial scar is one not associated with underlying soft tissue damage.  See Note (1) to 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 provides that one or two unstable or painful scars warrants a 10 percent evaluation, three or four scars that are unstable or painful warrants a 20 percent evaluation, and five or more scars that are unstable or painful warrants a 30 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  See Notes (1)-(3) to 38 C.F.R. § 4.118, Diagnostic Code 7804. 

Prior to August 13, 2015, the Veteran's scars were evaluated under Diagnostic Code 7805 which provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be considered under an appropriate diagnostic code for any disabling effects.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 30 percent evaluation for his surgical scars for the entire appeal period.

During the April 2009 VA examination, the Veteran reported symptoms of tenderness and itching from the scarring on his right hip following surgery for a right femur fracture.  Physical examination revealed six total scars which the examiner stated were on the right leg.  On the right upper leg there was a 9cm x 1cm scar.  A second scar measured 3cm x 0.25cm and the four remaining scars each measured 2cm x 0.25 cm.  The examiner noted that the scars were all level and there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, edema, and limitation of motion of the right hip.  The examiner stated that there was a subjective factor of tenderness. 

In the April 2010 notice of disagreement, the Veteran stated that the scars are tender and cause discomfort at times with persistent irritation that interferes with daily routine tasks.  In the October 2010 substantive appeal, the Veteran stated that the scars are tender to the touch.    

During the August 2015 VA examination, the Veteran was assessed as having multiple scars status post surgery for a fracture of the right femur.  The Veteran reported that the largest scar was moderately painful.  The examiner stated that none of the scars were unstable.  The examiner identified over six scars and stated that all the scars were linear and located at the right lower extremity.  The largest scar measured 8cm in length; two scars measured 2.5 cm in length; one scar measured 3 cm in length; one scar measured 2 cm in length; and there were additional linear scars on the right lower extremity noted that measured 1cm.  The examiner commented that the Veteran's scar condition was "active."   

The Veteran testified during his Board hearing that his scars have consistently been sensitive during the entire appeal period.  The Veteran also identified a total of five scars at the right hip and right knee which he stated were sensitive, painful, numb, and tingling.  See Board hearing transcript at 5-9.    

The Veteran's competent and credible lay statements indicate that the scars on his right leg are painful and tender.  Applying the benefit-of-the-doubt doctrine here, notwithstanding the April 2009 and August 2015 examination report findings, the Board concludes that a 30 percent rating is warranted, pursuant to Diagnostic Code 7804 as the Veteran's disability is  manifested by five or more scars that are painful.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Accordingly, a 30 percent rating, but no higher, is assigned pursuant to Diagnostic Code 7804, throughout the initial rating period.

The Board has also considered other potentially applicable diagnostic codes pertaining to scars that are not of the head, face, or neck.  Nevertheless, the Board finds that a higher or separate evaluation is not warranted at any time, as the record reflects that the scars are linear, under a certain size, stable, and not productive of other disabling effects.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.

II.  Hemorrhoids

The Veteran has contended that he is entitled to an initial compensable evaluation for his service-connected hemorrhoids.  The Veteran's hemorrhoids are currently assigned a noncompensable evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that diagnostic code, mild or moderate external or internal hemorrhoids are assigned a noncompensable evaluation.  A 10 percent evaluation is contemplated for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

On review, even considering the Veteran's lay statements of symptoms, including his bleeding and discomfort, the evidence does not show that the hemorrhoids have more nearly approximated those that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.

During the August 2009 VA examination, the Veteran indicated that he had anal itching, pain, a nagging feeling to empty his bowels, swelling, and burning.  He reported that his hemorrhoids recurred frequently.   He stated that he was unable to sit for long periods, could not pass stool comfortably, and had to limit his food intake.  Upon examination, the examiner noted the presence of external hemorrhoids which were not reducible. There was no evidence of bleeding or thrombosis.  The examiner stated that there was no evidence of frequent recurrence, without excessive redundant tissue.  There was no evidence of ulceration, fissures, reduction of lumen, rectal tonus, trauma, proctitis, infections, protrusion or loss of sphincter control.

In an April 2010 notice of disagreement, the Veteran stated that he suffered from hardened stools and constipation and reported that he could not sit comfortably.  In his October 2010 substantive appeal, the Veteran stated that he had external hemorrhoids which bled. 

An October 2010 private medical record shows the Veteran was treated for a small,  bleeding external hemorrhoid.  An anoscopy revealed nonbleeding internal hemorrhoids.   The physician noted that the Veteran has had hemorrhoidal symptoms for the several years which worsened in the past few months.  The Veteran reported bloody stools on occasion, irritation with wiping, and straining to pass a bowel movement.   

An August 2015 VA examination showed that the Veteran was diagnosed as having small or moderate external hemorrhoids.  The Veteran reported chronic perianal itching, recurrent rectal pain, and rectal bleeding.  The Veteran was assessed as having hemorrhoidal bleeding.  The examiner noted that the hemorrhoids were mild or moderate; the examiner did not check off that the hemorrhoids were large or thrombotic, irreducible, with excessive redundant tissue, or that there was evidence of frequent recurrences.  Also there was no evidence of persistent bleeding.

During the June 2016 hearing, the Veteran testified that since his last examination, he has not had thrombotic, irreducible hemorrhoids with excessive and redundant tissue and frequent recurrences.  See Board hearing transcript at 7.

While the Veteran has certainly indicated that he has rectal bleeding, itching, and discomfort, there is simply no evidence of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  In fact, the probative evidence of record shows that the Veteran's hemorrhoids are mild or moderate which is contemplated by a noncompensable evaluation.  With the exception of the April 2009 VA examination report which noted hemorrhoids that were not reducible, the lay and medical evidence of records does not show that the Veteran has large or thrombotic hemorrhoids with redundant tissue evidencing frequent recurrences.  As such, the symptoms of the hemorrhoids do not more nearly approximate the criteria for a 10 percent evaluation.

Therefore, the Board finds that the weight of the evidence is against an initial compensable evaluation for the Veteran's hemorrhoids.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49   (1990).

III.  Extraschdular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  See Schafrath, 1 Vet. App. at 589.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's scars and hemorrhoids are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111  (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected scars and hemorrhoids are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's chief complaints of bleeding, itching, and discomfort due to hemorrhoids are considered in the assignment of the noncompensable evaluation, as discussed above.   Likewise, the six right leg scars are noted to be painful and tender which is considered in the assignment of the 30 percent evaluation.   

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hemorrhoids and residual scars, status post surgery for fracture of right femur under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218  (1995); Thun, supra.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet .App. at 496.   In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record"). Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.





	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the provisions governing the award of monetary benefits, a 30 percent rating, but no higher, is granted for residual scars, status post surgery for fracture of right femur throughout the appeal period.

An initial compensable evaluation for hemorrhoids is denied. 




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


